DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

December 28, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Modified Adjusted Gross Income (MAGI) Conversion Guidance

The Centers for Medicare & Medicaid Services (CMS) is pleased to announce the availability of
new guidance today to help states as they begin to plan converting current net income eligibility
thresholds to equivalent modified adjusted gross income (MAGI) thresholds in the Medicaid
program and Children's Health Insurance Program (CHIP). The guidance outlines the
conversion methodology and process, and the timeframes for executing the conversions.
Currently state methodologies for determining Medicaid and CHIP income eligibility generally
encompass the use of income disregards, and those methods vary widely across states and
eligibility groups. Effective January 1, 2014, a methodology for determining income based on
MAGI will apply to both Medicaid and CHIP eligibility for most enrollees, including pregnant
women, children, parents and other caretaker relatives, and the new adult group (as applicable in
a state). This new methodology is aligned with the one that will be used to determine eligibility
for the premium tax credits and cost sharing reductions available to certain individuals
purchasing coverage on the Exchange.
To complete the transition to the MAGI-based methodology, states will develop MAGI-based
income eligibility standards for the applicable eligibility groups that are not less than the
effective income levels that were used to determine Medicaid and CHIP income eligibility as of
the enactment of the Affordable Care Act.
The State Health Official letter may be accessed at http://www.medicaid.gov/Federal-PolicyGuidance/Federal-Policy-Guidance.html

